Citation Nr: 0617032	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for traumatic myositis of the lumboparavertebral 
muscles (hereinafter the "back disability").  

2.  Entitlement to an initial disability evaluation greater 
than 30 percent for depression.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  

4.  Entitlement to service connection for osteoarthritis of 
the right ankle with OCD lesion of the right talus 
(hereinafter the "right ankle disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and June 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, and a November 2001 
rating decision of the VA RO in San Juan, Puerto Rico.  

The issues of entitlement to TDIU and service connection for 
a right ankle disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's forward flexion of his thoracolumbar spine 
is not limited to 30 degrees or less, nor is there favorable 
ankylosis of the entire thoracolumbar spine.  The veteran's 
limitation of motion in his lumbar spine is not severe.  

2.  The evidence of record does not show that the veteran's 
depression causes occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DC) 5239, 5242 (2005); 38 C.F.R. § 4.71a, DC 5292 
(2002).

2.  The criteria for an increased rating for depression have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic DC 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous criteria August 2003 statement 
of the case (SOC) and the amended criteria in the November 
2004 supplemental statement of the case (SSOC).  Therefore, 
the Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's back disability a 20 percent rating 
under DC 5292, limitation of motion of the lumbar spine.  
38 U.S.C.A. § 4.71a (2003).  A 20 percent evaluation is 
assigned when the limitation of motion is moderate.  The next 
highest rating is 40 percent, which is assigned when the 
limitation of motion is severe.  

Under the amended version of the rating criteria, the 
veteran's back disability would be rated under the General 
Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a (2005).  The General Rating Formula for 
Diseases and Injuries of the Spine provides, in pertinent 
part, for a 20 percent evaluation, forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted when the forward flexion of 
the thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  

In August 2005, the veteran underwent a VA spine examination.  
He reported flare-ups with pain and complained of numbness 
down his right leg.  He wore a back brace and took Ultracet 
for pain.  He denied bowel or bladder problems.  The veteran 
stated that he used a cane to walk.  Upon examination, the 
veteran had tenderness along the midline of his whole lumbar 
spine.  He experienced pain when moving from a sitting to 
standing position.  

The forward flexion of his thoracolumbar spine was 40 
degrees, passively and actively.  His motion was limited by 
pain and "possibly effort."  He had 15 degrees of 
extension, left and right lateral bending, and left and right 
lateral rotation with pain.  He could not heel or toe walk 
due to balance problems.  Straight leg rise testing caused 
low back pain bilaterally but no radicular pain.  His motor 
strength was four out of five for dorsiflexion and plantar 
flexion on the left and three plus out of five on the right, 
passively, actively, and repetitively.  

The examiner noted that x-rays of his lumbar spine from 
August 2005 showed mild degenerative changes and L5-S1 
spondylolsthesis with a grade 1 slip.  The examiner noted 
that the veteran had intractable back pain that had increased 
"somewhat" in severity, although the veteran's exam effort 
was "less than optimal." 

In January 2004, the veteran underwent a VA spine 
examination.  He walked without a significant limp.  He 
reported that he could only walk one or two blocks before he 
had to stop due to pain.  Upon examination, the veteran had 
tenderness to light touch over the paraspinous region of the 
right lumbar spine.  There was no significant tenderness over 
he left side or the midline.  His forward flexion was 60 
degrees.  His extension was 10 degrees.  He had no radicular 
symptoms.  He could heel and toe walk.  His motor strength 
was five out of five for dorsiflexion and plantar flexion.  

The examiner diagnosed him with mild hypertrophic changes on 
the vertebral bodies and facet joints as well as grade 1 
spondylolisthesis of L5-S1.  The examiner stated that the 
veteran did not want surgery, so instead he recommended 
epidural steroid injections as possible future treatment for 
the back disability.  The examiner noted that the veteran 
should be able to continue with desk type activities without 
significant lifting, bending, or twisting.  

In December 2003, the veteran was evaluated by Dr. D. A., a 
private practitioner.  The veteran reported low back pain 
with numbness to his mid thighs on the right side.  He 
reported it as a burning, sharp, constant pain and rated it 
10/10 on the pain scale.  The veteran's forward flexion was 
70 degrees, extension was 10 degrees, lateral flexion was 40 
degrees, rotation was 20 degrees bilaterally.  He had 
significant tenderness over both sacroiliac areas, and 
gluteus maximus and lumbar paraspinal muscles on the right 
side.  Dr. D. A. diagnosed him with chronic back pain, lumbar 
spondylolisthesis at L5-S1, right L5-S1 radiculopathy, 
myofascial pain, and depression.  He denied spinal cord 
compression.  

In October 2003, the veteran was seen at a VA facility for 
back pain.  The veteran walked slowly with a limp favoring 
his left side.  His flexion was 60 degrees, lateral bending 
was 10 degrees, and rotation was 20 degrees.  Sensation was 
normal and there was no weakness.  He could not heel and toe 
walk.  He was diagnosed with grade I spondylolisthesis at L5-
S1.  It was suggested that he undergo surgery but he refused.  

In October 2003, the veteran was also evaluated by Dr. H. F., 
a private practitioner.  Dr. H. F. diagnosed the veteran with 
grade I anterolisthesis of L5 with probable bilateral pars 
defects at L5, pseudo bulging disc at L5-S1 without spinal 
stenosis, mild posterior wedging of L5 vertebral body with 
bone marrow signal within normal limits, disc desiccation, 
and facet joint arthropathic change.  There were no records 
of the veteran's range of motion from Dr. H. F.  

At a March 2003 VA spine examination, the veteran reported 
flare-ups.  He walked with a cane, but sat comfortably in a 
chair.  The veteran's forward flexion was 30 degrees which 
appeared to "be limited somewhat by effort."  The veteran's 
x-ray report showed osteophtyes and degenerative changes.  
The examiner diagnosed the veteran with spondylolisthesis at 
L5 and opined that the condition had worsened somewhat.  

In May 2001, the veteran underwent a VA spine examination.  
He reported painful flare-ups.  He did not use a cane or back 
brace.  His forward flexion was 80 degrees.  His extension 
was 10 degrees and his lateral bending was 15 degrees 
bilaterally.  He experienced pain at 80 degrees of forward 
flexion.  He had tenderness on his right paravertebral 
muscles and spasms of the L5-S1 paravertebral muscles and 
lumbosacral lordosis.  He had decreased sensation dermatome 
on the left L5 distribution.  He was diagnosed with lumbar 
myositis, spondylolisthesis, and L5 radiculopathy.  

Considering the previous rating criteria, the evidence 
discussed above does not show that the veteran's limitation 
of motion of the spine is severe.  Currently, his forward 
flexion has been indicated to be 40 degrees.  However, his 
forward flexion has varied from examination to examination, 
and in March 2003 and August 2005, the examiners questioned 
the veteran's effort during the tests.  Such statements 
within medical reports are found by the Board to provide very 
negative evidence against this claim. 

The veteran's most current measurements of extension, lateral 
flexion, and lateral rotation were 15 degrees.  The veteran's 
spinal motion is moderately limited.  He does not have severe 
limitation.  Thus, the veteran does not meet the criteria for 
a 40 percent evaluation under the previous criteria.  The 
Board finds that the post-service medical records and 
reports, as a whole, provide evidence against this claim and 
outweigh the veteran's complaints of pain. 

Considering the amended criteria, at no time, other than the 
March 2003 examination (which the Board has found to be 
entitled to limited probative weight), was the veteran's 
forward flexion of the thoracolumbar spine 30 degrees or 
less.  In March 2003, his forward flexion was 30 degrees, but 
the examiner questioned whether the limitation was due to the 
veteran's effort or his disability.  Seven months later, in 
October 2003, the veteran's forward flexion was 60 degrees.  
At subsequent examinations, his forward flexion did not 
return to 30 degrees.  Additionally, there is no evidence 
that the veteran has favorable ankylosis of his entire 
thoracolumbar spine.  Therefore, the veteran does not meet 
the criteria for a 40 percent evaluation under the amended 
criteria.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 percent evaluation under DC 5292 or the 
amended General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.7.  In conclusion, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for a back 
condition.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Additionally, the veteran has a claim for 
TDIU to address his back disability interfering with his 
ability to work.  

With regards to the veteran's claim for depression, if two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

When evaluating a mental disorder, the rater shall consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rater shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rater will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2005).  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 49 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

Since the veteran perfected an appeal for the assignment of 
an initial rating following an initial award of service 
connection for depression, the Board is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson, 12 Vet. App. at 126.  Thus, medical 
records prior to the effective date of March 26, 2002, are 
not relevant in evaluating the depression claim.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected depression, currently evaluated as 
30 percent disabling under DC 9434, major depressive 
disorder.  38 C.F.R. § 4.130.  The diagnostic criteria set 
forth in The American Psychiatric Association: Diagnostic And 
Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- 
IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  

According to the DSM-IV criteria, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

In August 2005, the veteran underwent a VA mental disorders 
examination.  The veteran reported daily crying spells, 
insomnia, and anxiety attacks.  He reported having no friends 
or interests and not leaving his house.  His mother lives in 
New York; he keeps in touch with her, but no other relatives.  
He did not seek mental health treatment at VA because he did 
not like the provider.  The veteran reported having three or 
four drinks of Jack Daniels a day, sometimes more.  

The examiner noted that the veteran had a history of 
depression, for which he had been treated with several 
different medications without much success.  He also 
continued to drink fairly heavily, which, according to the 
examiner, complicated his condition.  The examiner noted that 
the veteran was moderately impaired both socially and 
industrially.  

Upon examination, the veteran was alert, cooperative, 
anxious, and dysphoric.  His affect was restricted, his 
speech was normal, and his thoughts were logical and 
relevant.  His insight, judgment, and memory were intact, 
even though the veteran complained of memory problems.  His 
attention and concentration abilities were fair.  He had no 
suicidal or homicidal ideation.  

In January 2004, the veteran underwent a VA mental disorders 
examination.  At the examination, he was alert, with 
restricted affect.  His eye contact and speech were normal.  
He described himself as non-social.  His thought processes 
were "mostly" logical and relevant.  His judgment and 
insight were fair, his memory was intact, but his attention 
and concentration were impaired.  He had no suicidal or 
homicidal ideation.  

In January 2003, the veteran had a VA mental health 
consultation.  He reported poor sleep, having no interests, 
poor appetite, and low energy.  He reported a history of 
suicidal ideation in the 1980s after leaving the military.  
He was diagnosed with major depressive disorder.  

The veteran is not working for reasons other than his 
depression, so the Board is unable to examine how the 
veteran's depression would effect him in a work situation.  
The veteran does not meet the criteria for a 50 percent 
evaluation for depression.  While he is socially impaired, 
his symptoms do not include flattened affect.  His speech is 
not circumstantial, circumlocutory, or stereotyped, it was 
normal at both his examinations.  In August 2005, his memory 
was found to be intact, despite his complaints of memory 
problems.  His judgment was not found to be impaired.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's depression does not more 
closely approximate a 50 percent rating.  The Board finds 
that the post-service medical record as a whole provides 
evidence against such a finding.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  The appeal is denied.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 50 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 30 percent for depression.  38 C.F.R. 
§ 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2002, August 2003, March 2004, May 2005, and 
October 2005, as well as information provided in the August 
2003, November 2003, and March 2005 SOCs and the November 
2004 SSOC, the RO advised the veteran of the evidence needed 
to substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the August 2003, November 2003, and 
March 2005 SOCs and the November 2004 SSOC include the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With regards to the veteran's claim for depression, the Board 
observes that the RO issued a VCAA notice letter prior to the 
August 2004 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The March 2004 VCAA 
letter does specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

With regards to the veteran's claim for a back disability, 
the Board observes that the RO did not issue a VCAA notice 
letter prior to the November 2001 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

The May 2005 VCAA follow-up letter specifically ask the 
veteran to provide any evidence in his possession that 
pertains to his back claim. Id. at 120-21.  As discussed 
above, the Board finds that the RO has ultimately provided 
all notice required by § 5103(a).  Therefore, any failure to 
make the specific request in earlier VCAA letters is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased ratings for a back disability and depression are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, Social Security 
Administration records, VA medical records, private medical 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  



ORDER

An increased rating for a back disability is denied.  

An initial increased rating for depression is denied.  


REMAND

The veteran has filed a notice of disagreement to a November 
2001 rating decision denying service connection for his right 
ankle disability.  The Board cannot deicide his claim for 
TDIU until the appeal for his right ankle disability has been 
decided because if granted, there is the possibility that a 
rating for his ankle would produce a combined rating that 
would meet the threshold criteria for entitlement to TDIU.  
38 C.F.R. § 4.16.  Therefore, the issue will be remanded 
pending the appeal of the veteran's right ankle disability 
service connection claim.  

In November 2005, the RO denied service connection for a 
right ankle disability.  In December 2005, the RO received a 
notice of disagreement from the veteran and mailed it to the 
Board, where the veteran's file was located.  

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the claim for service 
connection for a right ankle disability.  As no SOC has been 
issued, the claim remains pending in appellate status (see 
38 C.F.R. § 3.160(c) (2005)) and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2005); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran is currently service connected for depression, 
evaluated at 30 percent disabling; and a back condition, 
evaluated at 20 percent disabling.  The veteran has a 
combined rating of 40 percent.  Thus, the Board notes that 
the veteran currently does not meet the threshold criteria 
for entitlement to TDIU under 38 C.F.R. § 4.16.  However, as 
discussed above, the Board is remanding the issue of service 
connection for a right ankle disability.  Appellate 
consideration of the issue of entitlement to TDIU is deferred 
pending adjudication of the veteran's service connection 
claims.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect other claims.  In the present appeal, the veteran 
was not provided with notice regarding how a disability 
rating and an effective date would be assigned should the 
claim be granted.  As these questions are involved in the 
present appeal, the veteran should be provided with proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
an increased rating is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
right ankle disability, including 
citations to all relevant laws and 
regulations pertinent to this claim.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

2.  After adjudicating the veteran's 
right ankle claim, the RO should 
readjudicate the issue of entitlement to 
TIDU.  If the claim remains denied, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


